                                                                     ------- ---- -
                                                                        ('l'I·, ,,             ,. , •.
                                                                     U
                                                                    1D  J     _)\.. .
                                                                        (~["-·1
                                                                        \..._j\_
                                                                                         ....,t):\ y
                                                                                         •
                                                                                        !'\ /il''\.l'}.
                                                                                   \_ l \. j   L-   l       ,j   '




                                                                     ELECTf{0>--11C LLY }·1! r::D

UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK
                                                                        "'Ti: 1:-:
                                                                     D--~-
                                                                       1-...  l j
                                                                                   ,- --l: --1I'i"
                                                                                   L,          L            .
                                                                                                                     -_.)-/dul·
                                                                                                                     -
                                                                                                                            1
                                                                                                                                ,f\_.;:_--
                                                                                                                         -- ----- - -
                                                                                                                                     t><'.\JO"'--'
                                                                                                                                        ~   -   -·------
                                                                                                        -                        -      .       ····--·-------
---------------------------------------------------------------X
HSEIH LIANG YEH,
                                   Plaintiff,                           18 CIVIL 6018 (PAE)

                 -against-                                                         JUDGMENT

HAN DYNASTY, INC., HAN DYNASTY UPPER
WEST SIDE CORP., and LUNG-SHEN CHIANG,
                                    Defendants.
--------------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion & Order dated February 24, 2020, defendants' motion for summary

judgment is granted in its entirety; accordingly, the case is closed.

Dated: New York, New York
       February 24, 2020



                                                                    RUBY J. KRAJICK

                                                                        Clerk of Court
                                                              BY:

                                                                    ~
